Case 2:17-cv-11910-MAG-DRG ECF No. 457-20 filed 10/23/18   PageID.11632   Page 1 of
                                      5




        EXHIBIT 1-18
         PII Redacted Pursuant to Fed. R. Civ. P. 5.2
Case 2:17-cv-11910-MAG-DRG ECF No. 457-20 filed 10/23/18   PageID.11633   Page 2 of
                                      5
Case 2:17-cv-11910-MAG-DRG ECF No. 457-20 filed 10/23/18   PageID.11634   Page 3 of
                                      5
Case 2:17-cv-11910-MAG-DRG ECF No. 457-20 filed 10/23/18   PageID.11635   Page 4 of
                                      5
Case 2:17-cv-11910-MAG-DRG ECF No. 457-20 filed 10/23/18   PageID.11636   Page 5 of
                                      5
